Citation Nr: 1605430	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  15-19 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to receive educational benefits under Post 9/11 Chapter 33.


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 decision of the Education Center at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.



FINDING OF FACT

In January 2016, the RO granted the Veteran's claim for educational benefits under Post 9/11 Chapter 33.


CONCLUSION OF LAW

The claim for educational benefits under Post 9/11 Chapter 33 has already been granted and is dismissed. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

In January 2015, the RO denied the Veteran's application for benefits under Chapter 33, the Post-9/11 GI Bill, and the Veteran disagreed with the determination. This claim was subsequently granted in January 2016. The Board finds that the grant of education benefits constitutes a full award of the benefits sought on appeal with respect to this issue. See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997). Therefore, no further consideration is necessary. 


ORDER

The claim for entitlement to educational benefits under Post 9/11 Chapter 33 is dismissed.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


